TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                           NO.03-02-00158-CV




                             David Pulliam and Adela Pulliam, Appellants

                                                      v.

                                         Lori Robinson, Appellee




               FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
                NO. 3770, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING




                 Because appellants David Pulliam and Adela Pulliam have failed to file an appellants= brief,

we will dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                 The Clerk of this Court filed the clerk=s record in this cause on March 25, 2002 and the

reporter=s record on April 4. Thus, appellants= brief was due May 6. See id. 38.6(a)(2). By postcard

dated June 3, 2002, the Clerk of this Court notified the parties that the appeal was subject to dismissal for

want of prosecution unless appellants tendered a motion for extension of time by June 13, reasonably

explaining the failure to file a brief. See id. 38.8(a)(1). Thus far, appellants have submitted neither a brief

nor a motion for extension of time to file a brief.
                 Accordingly, we dismiss the appeal for want of prosecution on our own motion. See id.

42.3(b).




                                               Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: August 30, 2002

Do Not Publish




                                                   2